Citation Nr: 0634661	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  98-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
prostatitis.  

2.  Entitlement to an increased rating for diverticulosis of 
the sigmoid and descending colon (previously evaluated as 
chronic colitis), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946; from November 1950 to August 1952; and from May 1956 to 
January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

In January 1998, the RO denied the claim of entitlement to an 
increased (compensable) rating for prostatitis and the claim 
of entitlement to an increased (compensable) rating for 
colitis.  The RO also determined that the veteran did not 
submit new and material evidence to reopen the finally 
decided claim of entitlement to service connection for a 
kidney condition and skin cancer, claimed as secondary to 
Mustard Gas exposure.  

A review of the claims file shows that the veteran timely 
appealed the claims of entitlement to an increased rating for 
prostatitis and colitis; however, he did not appeal the issue 
of whether new and material evidence has been submitted to 
reopen the finally decided claim of entitlement to service 
connection for a kidney condition and skin cancer.  
Accordingly, the new and material issue is not currently on 
appeal before the Board and only the veteran's claims of 
entitlement to increased ratings are on appeal before the 
Board and discussed in detail below.  

The veteran's Substantive Appeal shows that he requested a 
Board hearing in Washington DC ( a Central Office hearing).  
A July 2000 Report of Contact, shows that while a Board 
hearing was scheduled, the veteran withdrew his request for a 
hearing.  It is noted that he did not have a desire to 
reschedule the hearing.  Accordingly, the Board finds that no 
additional development is necessary with regard to the 
veteran's request for a Board hearing.  

This case was previously before the Board.  In October 2000 
and November 2003, the Board remanded the issues for further 
development.  A review of the claims file shows that the 
requested development has been accomplished.  

During the pendency of the appeal, in the May 2005 rating 
decision, the RO granted the claim of entitlement to an 
increased rating for diverticulosis of the sigmoid and 
descending colon (previously evaluated as chronic colitis) 
and assigned a 10 percent disability rating, effective from 
September 1994.  

In the July 2005 rating decision, the RO an assigned 
increased 30 percent disability rating for diverticulosis of 
the sigmoid and descending colon (previously evaluated as 
chronic colitis), effective September from 1994.  The veteran 
has not indicated he is satisfied with this rating.  Thus, 
the claim is still before the Board.  AB v. Brown, 6 Vet.App. 
35 (1993).

As a final note, the Board points out that this case been 
advanced on the Board's docket.  In September 2006, the 
veteran was notified that the instant appeal has been 
advanced on the Board's docket for good cause shown.  See 38 
U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The service-connected disability of diverticulosis of the 
sigmoid and descending colon (previously evaluated as chronic 
colitis) is manifested by symptoms which are consistent with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  

2.  A comparison between symptoms of voiding dysfunction and 
urinary tract infection which are attributable to the 
service-connected disability of prostatitis demonstrates that 
the predominant disability is consistent with voiding 
dysfunction; the disability is manifested by incontinence and 
urinary leakage.  

3.  The record includes evidence that the veteran experiences 
symptoms consistent with urinary incontinence which requires 
him to wear absorbent materials which must be changed less 
than 2 times per day.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating disability for 
diverticulosis of the sigmoid and descending colon 
(previously evaluated as chronic colitis), currently 
evaluated as 30 percent disabling have not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.114, Diagnostic Codes 7319, 7323, and 7327 (2006).  

2.  The criteria for a 20 percent rating for the service-
connected prostatitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 
Diagnostic Codes 7599-7527 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In February 2004 and May 2005, subsequent to the RO's initial 
unfavorable decision, the veteran was provided with 
correspondence (notice letter) that properly notified him of 
the information required under 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b) as it pertains to the claims of entitlement to 
increased ratings for prostatitis and colitis.  For the 
reasons explained in detail below, the Board finds that the 
notice letter satisfies VA's duties to notify and assist the 
veteran, as required by 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b).  Therefore, the Board also finds that any defect 
with respect to the timing of the receipt of the notice 
letter in this case is harmless error, as the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to the VA 
notice letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned in the event that 
benefits are awarded.  A review of the record shows that the 
requirements set forth in Dingess have not been met, as the 
veteran was not provided with such notice.  

The Board notes, however, that while the requirements set 
forth in Dingess have not been met, the Board finds that 
there is no prejudice to the veteran in proceeding with an 
issuance of a final decision, as the Board concludes that the 
preponderance of the evidence is against the claims of 
entitlement to an increased rating for diverticulosis of the 
sigmoid and descending colon (previously evaluated as chronic 
colitis) and prostatitis.  Therefore, any question regarding 
the assignment of a disability rating or an effective date is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board initially concludes that the discussions contained 
in the February 2004 and May 2005 notice letters complied 
with VA's duties to notify.  The notice letter informed the 
veteran of the information and evidence that is necessary to 
substantiate the claims; the evidence already received in 
support of the claims; the evidence that VA is responsible 
for obtaining; and the evidence that the veteran is 
responsible for submitting in support of the claims.  He was 
also informed of the actions he should take in support of the 
claims, for example, he was informed of where to send the 
evidence and what he should do if he had questions or needed 
assistance.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was also informed to essentially submit 
everything in his possession that would be helpful in 
substantiating the claims.  

The Board also concludes that VA also satisfied the duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims and to respond to VA notice letters.  Further, VA has 
obtained VA examination reports, VA medical treatment 
records, and non-VA medical records and associated these 
records with the claims file.  The veteran has not identified 
any additional evidence pertinent to the claims, which is not 
already associated with the claims file, and there are no 
additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran maintains that he is entitled to the next higher 
rating for the disability of diverticulosis of the sigmoid 
and descending colon (previously evaluated as chronic 
colitis) and the service-connected disability of prostatitis.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

Entitlement to an Increased Rating for Diverticulosis of the 
Sigmoid and Descending Colon(Previously Evaluated as Colitis)

During the pendency of the appeal, in the July 2005 rating 
decision, the RO assigned a 30 percent disability rating for 
diverticullosis of the sigmoid and descending colon 
(previously evaluated as chronic colitis), effective 
September 9, 1994.  The veteran essentially maintains that 
the disability of diverticulosis of the sigmoid and 
descending colon is more than 30 percent disabling and that 
he is entitled to the next higher rating.  

The pertinent evidence of record includes medical records 
from N. Miller, M.D., dated from April/May 1995 to April 
1997; VA examination reports, dated in August 1996, September 
1997, December 2001, and June 2004; VA medical treatment 
records, dated from July 2000 to December 2002; and 
additional VA treatment medical records, dated through June 
2005.  

The determinative issue is whether the aforementioned 
evidence includes medical findings that meet the criteria for 
the next higher rating for diverticulosis of the sigmoid and 
descending colon (previously evaluated as chronic colitis).  

The veteran is currently in receipt of a 30 percent 
disability rating for diverticulosis of the sigmoid and 
descending colon (previously evaluated as chronic colitis) 
under Diagnostic Code 7319.  Under Diagnostic Code 7319, 
Irritable Colon Syndrome (Spastic, Colitis, Mucous Colitis, 
Etc.) a 30 percent disability rating is assigned for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  See 38 C.F.R. § Diagnostic Code 7913 
(2006).  A 30 percent disability rating is the maximum rating 
allowed by law under Diagnostic Code 7913.  

The Board considered whether the veteran is entitled to an 
increased rating, higher than 30 percent, under any other 
applicable Diagnostic Code.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7200 to 7354.  In this regard, based on a 
review of the recent medical findings which show that the 
veteran's service-connected disability includes symptoms of 
diverticulosis, the Board also considered Diagnostic Code 
7327, Diverticulosis.  Under Diagnostic Code 7327, the 
evaluator is instructed to rate diverticulosis as irritable 
colon syndrome, peritoneal adhesions, or colitis, ulcerative, 
depending on the predominant disability picture.  See 
38 C.F.R. § 4.114, Diagnostic Code 7327.  

A review the record does not include evidence which shows a 
disability picture which is predominant for peritoneal 
adhesions, or colitis, ulcerative.  Rather, the evidence 
shows that the veteran's current gastrointestinal symptoms 
are comparable to colitis and/or diverticulosis and his 
symptoms are productive of frequent or constant episodes of 
abdominal distress which he experiences everyday, according 
to the veteran.  (See VA examination report, dated in June 
2004.)

As stated above, the veteran is in receipt of the maximum 
rating allowed by law under Diagnostic Code 7319, Irritable 
Colon Syndrome.  Therefore, with respect to the applicable 
criteria, although the predominant disability attributable to 
the service-connected diverticulosis is more consistent with 
irritable colon syndrome, the veteran is in receipt of the 
maximum rating under Diagnostic Code 7319 and a higher rating 
is not allowed under these criteria.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7319, 7327 (2006).  

There is no evidence which shows that the veteran suffers 
from peritoneal adhesions which are attributable to the 
service-connected disability; therefore, the next higher 
rating of 50 percent is not warranted under Diagnostic Code 
7301, Adhesions of the Peritoneum.  See 38 C.F.R. § 4.114, 
Diagnosic Code 7301 (2006).  

A review of the record reveals that there is no evidence 
which shows that the veteran suffers from ulcerative colitis; 
therefore, the next higher rating of 60 percent is not 
warranted under Diagnostic Code 7323, Ulcerative Colitis.  
See 38 C.F.R. § 4.114, Diagnosic Code 7323 (2006).  

In view of the foregoing evidence, law, and regulations, the 
Board concludes that the evidence of record does not include 
medical findings which demonstrate that the veteran is 
entitled to a rating higher than 30 percent for symptoms that 
are attributable to the service-connected disability of 
diverticulosis of the sigmoid and descending colon 
(previously evaluated as chronic colitis) under Diagnostic 
Code 7913.  The Board also concludes that the criteria for 
the next higher rating are not met under any applicable 
Diagnostic Code.  Accordingly, the claim is denied.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for diverticulosis of the 
sigmoid and descending colon.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Increased (Compensable) Rating for 
Prostatitis

In the January 1998 rating decision, the RO denied the claim 
of entitlement to an increased rating for the service-
connected disability of prostatitis and continued the 
noncompensable rating, effective from August 23, 1952.  The 
veteran essentially maintains that the symptoms attributable 
to prostatitis meet the criteria for a compensable rating.  

At the outset, the Board points out that there the veteran 
makes several complaints regarding impotence following the 
surgery for transurethral resection of the prostate (TURP).  
A review of the record shows that he claimed entitlement to 
service connection for TURP, and in an October 1996 rating 
decision, the RO denied the claim of entitlement to service 
connection for sexual dysfunction due to TURP, claimed as 
secondary to the service-connected disability of prostatitis.  
This issue is not currently on appeal before the Board.  
Accordingly, the Board will not consider the veteran's 
subjective complaints and medical findings of impotence in 
determining whether the veteran meets the criteria for the 
next higher rating for prostatitis.  

The pertinent medical evidence associated with the claims 
file is listed in detail above.  The March 1995 operative 
report from the VA medical center (VAMC) in Salem, Virginia 
states that the veteran experienced symptoms of bladder 
outlet obstruction secondary to benign prostate hypertrophy.  
The preoperative and postoperative diagnosis is stated as 
benign prostatic hypertrophy.  The report states that the 
veteran underwent transurethral resection of the prostate.  

The VA medical treatment records, dated from January 1995 to 
January 1996, show that the veteran complained of dysuria 
symptoms of frequency, nocturia two to three, and occasional 
burning upon voiding.  

On VA examination, dated in August 1996, the objective 
findings did not reveal evidence of a urinary tract infection 
or findings of continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence which 
requires the veteran to wear absorbent materials.  Instead, 
the examiner essentially reported the veteran's complaints of 
impotence.  

The medical records from N. Miller, M.D., dated through 
December 1996, show that the veteran complained of leaking 
with strenuous exercise and he experienced occasional 
discomfort behind the scrotum in the perineum.  The objective 
findings revealed a negative urinalysis.  A rectal 
examination revealed a tender prostate.  His incontinence was 
described as minimal.  In the December 5, 1996 progress note, 
the assessment states, "we may have indeed incontinence post 
TURP."  

In the April 1997 progress note from N. Miller, the veteran 
related that he was having less problems with voiding and 
that the problems with incontinence appeared to have 
lessened.  The veteran was assessed as having incontinence, 
post TURP, which seems to be resolving .  It is noted that 
his leak point pressures were fairly high.  In June 1997, he 
had complaints of urgency.  

On VA examination, dated in September 1997, it is noted that 
the veteran was evaluated to determine the severity of 
prostatitis.  The examination report shows that the veteran 
complained of incontinence and he related that he wore 
absorbent materials.  He related that he experienced urinary 
leakage.  He was diagnosed as having a history of prostatitis 
and a history of prostatic surgery transurethral resection of 
the prostate, with subsequent problems of incontinence and 
impotence.  

The December 1997 progress note from N. Miller, M.D. shows 
that the veteran complained of urgency and frequency.  He was 
assessed as having chronic prostatitis.  Another progress 
note from N. Miller, M.D., dated in December 1997, states 
that the veteran's prostatitis was resolving.  Additional 
medical treatment records from N. Miller, M.D., dated in 
August 1998, shows that the veteran complained of urine 
frequency.  He was assessed as having a history of 
prostatitis and a history of bladder irritability.  

The December 2000 medical report from R. Poffenberger, M.D. 
reveals that the veteran has a long complicated urological 
history.  The veteran complained of pain that radiated into 
the penis and perineal tenderness.  He also related that he 
experiences nocturia times four to six, frequency every two 
hours or so, with some urgency and urge incontinence; he 
denied experiencing incomplete emptying, hematuria or any 
other urinary complaints.  

On physical examination, the prostate was somewhat tender, no 
fluctuance noted, his urine was clear and there was no sign 
of infection or hematuria.  The examiner stated that due to 
the veteran's history, he recommended checking a post-void 
residual using a bladder ultrasound.  The results revealed a 
minimal residual.  The impression states, in pertinent part, 
that the veteran experiences urinary frequency with minimal 
post-void residual and a history of chronic perineal pain.  

On VA examination, dated in December 2001, the veteran 
complained of frequency in urinating and that he has to pass 
urine 12 times per day and 3 to 4 times during the night.  He 
also related that he experiences hesitancy, his stream 
varies, and he has occasional dysuria.  He also related that 
he has occasional incontinence and that he wears absorbent 
materials when he leaves his home, but he does not wear them 
at home.  The veteran did not, however, relate that he 
suffered from urinary tract infections.  In fact, the report 
expressly states that the veteran does not have recurrent 
urinary tract infections.  The examiner included the medical 
findings of medical evidence that was associated with the 
claims file at the time of his review.  

In conclusion, the examiner reported that renal function was 
good.  The examiner also states that the veteran does not 
have continual urinary leakage or post-surgery urinary 
diversion.  It is noted that urinary incontinence is 
described by the veteran's private urologist as stress 
incontinence and that it is only an occasional problem so 
that he wears absorbent materials when he is not at home.  
The examiner points out that the report from R. J. 
Poffenberger, M.D. notes that the veteran wears up to two 
pads per day, and that the veteran related to him (the 
examiner) that he wears one absorbent material per day, which 
is only when he leaves his home.  

With regard to the extent to which the veteran experiences 
frequency, the examination report states that the veteran 
related that he has a frequency of 12 times per day, or 
approximately one time every one to two hours, and night time 
frequency of three to four times.  

The examination report states that the veteran does not 
suffer from obstructive symptomatology.  There was no 
evidence of obstructive symptomatology due to prostatitis 
with or without stricture disease requiring dilatation one to 
two times per year.  The report shows that the Dr. R. J. 
Poffenberger indicated by phone and also by facsimile that 
the veteran  does not experience obstructive symptomatology, 
he does not have marked, diminished peak flow rate less than 
cubic centimeters per second  

The report shows that the veteran did not suffer from 
recurrent urinary tract infection secondary to obstruction or 
stricture disease requiring periodic dilation every to three 
months.  The examiner also stated that the veteran did not 
have urinary retention due to prostatitis requiring 
intermittent or  continuous catherization.  The examiner also 
stated that there were no findings of prostatitis during the 
examination.  

The veteran was diagnosed as having post TURP with urinary 
problems as stated above.  There was no evidence of 
prostatitis at the time of the examination and the urine was 
completely normal.  

The VA medical treatment records, dated from June 2000 to 
November 2002, reveal no evidence of dysuria, no urgency, no 
increase in frequency, no nocturia, no hesitancy, or 
hematuria. (See the VA medical treatment record, dated in 
September 2002.)

The VA operation note, dated in June 2004 shows that the 
veteran underwent a flexible cystoscopy for incontinence.  
The findings listed in the report include incomplete closing 
of the bladder neck, irregular prostatic urethra, mild 
bladder trabeculations but no mucosal lesions were seen.  
Additional VA medical treatment records, dated in June and in 
July 2004, reveal that the veteran voided without difficulty.  

The August 2004 VA medical record reveals that the veteran 
continued to complain of having to get up approximately three 
to four times during the night to urinate.  The October 2004 
VA urology note shows that the veteran has a history of 
stress incontinence.  The March 2005 VA medical treatment 
record reveals that on review of the veteran's genitourinary 
system, there was no dysuria, no increase infrequency, no 
nocturia, no hesitancy, and no hematuria.  

In the veteran's May 2005 statement in support of the claim, 
he states that he suffers from urinary infection and leakage 
problems that continue to worsen and which are attributable 
to his March 1995 surgery.  He explains that he continues to 
get up frequently at night (as often as every two hours) and 
must stand a long time to drain all of the urine in an 
attempt to keep his clothes dry.  He also states that on most 
nights, his clothes get wet and he must use a pad on his bed 
to protect the bedding.  

In view of the forgoing evidence, law and regulations, the 
Board finds that the symptoms attributable to the service-
connected prostatitis meet the criteria for a compensable 
rating.  

The veteran's service-connected prostatitis is evaluated 
under the Schedule of Ratings that pertain to dysfunctions of 
the genitourinary system.  The RO evaluated the veteran under 
38 C.F.R. § 4.115b, Diagnostic Codes 7599-7527.  He has been 
in receipt of a noncompensable rating since August 1952.  

With regard to hyphenated Diagnostic Codes, 38 C.F.R. § 4.27 
provides that hyphenated Diagnostic Codes are used when a 
rating under one Diagnostic Code requires the use of an 
additional Diagnostic Code to identify the basis for the 
evaluation assigned.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in 
specific symptom areas.  Where Diagnostic Codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a 
(2006).  

Under Diagnostic Code 7527, the evaluator is instructed to 
rate prostate gland injuries, infections, hypertrophy, and 
post-operative residuals as, 1) voiding dysfunction, or 2) as 
urinary tract infection, whichever is predominant.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7527.  

In instances where the veteran is evaluated for voiding 
dysfunction, the criteria state: rate the particular 
condition as urine leakage, frequency, or obstructed voiding.  
A 20 percent rating is assigned where there is evidence of 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence that requires 
the wearing of absorbent materials which must be changed less 
than 2 times per day.  

In the instant appeal, the evidence includes several 
statements from the veteran which essentially state that he 
wears absorbent materials at night and when he leaves his 
home.  The Board points out that non-VA treatment records 
have noted that the veteran's prostatitis is chronic and  
both VA and non-VA medical records reveal evidence of 
incontinence.  

The July 1996, September 1997, and December 2001 VA 
examination reports demonstrate that the veteran has 
consistently maintained that he requires absorbent materials 
due to incontinence and urinary leakage.  Further, the VA 
medical treatment records show that the veteran is followed 
for urinary incontinence.  (See VA medical treatment records, 
dated from July 2004 to March 2005.)  Recent medical evidence 
reveals that the veteran underwent surgery for incontinence 
and the report shows that the veteran suffered from type-III 
urinary incontinence.  (See the June 2004 VA operation 
report.)  Given the foregoing, the Board finds that it is 
reasonable to conclude that the veteran must wear absorbent 
materials due to his incontinence in light of he fact that 
his incontinence was severe enough to require 
surgery/intervention.  

The Board observes that there is also evidence that does not 
necessarily support the veteran's claim.  For example, the 
December 2001 examination report reveals that the veteran 
does not suffer from continual leakage.  There is also 
evidence which shows that on review of the genitourinary 
systems, there was no dysuria, no increase in frequency, no 
nocturia, no hesitancy, and no hematuria, there is no 
evidence to suggest that the veteran does not suffer from 
incontinence.  

It still remains, however, that at a later date, the severity 
of incontinence, resulted in the veteran undergoing surgery.  
(See the June 2004 VA operation report, dated in June 2004.)  
Moreover, there is nothing in the record to suggest that his 
incontinence is caused by some a medical problem other than 
prostatitis.  A review of the overall evidence of record 
shows that the preponderance of the evidence is in favor or a 
finding that the veteran has prostatitis which causes 
incontinence.  Also, the preponderance of the evidence is in 
favor of a finding that the veteran's incontinence requires 
the use of absorbent materials which must be changed less 
than 2 times per day.  Accordingly, a 20 percent rating is 
warranted under 38 C.F.R. § 4.115b, Diagnostic Code 7527, 
based on voiding dysfunction.  

The preponderance of the evidence, however, is against a 
finding that a rating in excess of 20 percent is warranted.  
In this regard, there is no evidence showing that the 
veteran's urinary incontinence or any other urinary 
disability requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day. (The criteria for a 40 
percent).  Additionally, there is no evidence that the 
veteran has daytime voiding intervals less than one hour, or 
awakening to void five times per night.  (The criteria for a 
40 percent).  Also, there is no evidence that the veteran has 
any obstructed voiding or that he has urinary tract 
infections.  Thus, a higher rating of 30 percent rating is 
not assignable under rating criteria pertaining to obstructed 
voiding or urinary tract infection.  In sum, an increased 
rating of 20 percent, but no more, is warranted for the 
service-connected prostatitis.


ORDER

An increased rating for diverticulosis of the sigmoid and 
descending colon (previously evaluated as chronic colitis), 
currently evaluated as 30 percent disabling is denied.  

An increased rating of 20 percent for prostatitis is granted.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


